Case 16-36609                           Doc 30               Filed 07/30/19 Entered 07/30/19 15:15:18                                       Desc Main
                                                               Document     Page 1 of 1




     Fill in this information to identify your case:
     Oebtoi I              Alejandro E Delgado
                           FksI Name                         Mithik Name             Laa Name
     Debtor 2
 (Spo.ae if. filing)       Fksi Name                         Update Name             Last Namia

11   United States Bankruptcy Court (or the:           NORTHERN DISTRICT OF ILLINOIS

     Case number       16-36609
     It .nser.
                                                                                                                                  • Check if this a an
                                                                                                                                    amended filing



Official Form 106Dec
 Declaration About an Individual Debtor's Schedules                                                                                                      12/15

if two married people are filing together, both are equally responsible for supplying correct Information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or Imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3511.



                   Sign Below


          Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         • No
          o      Yes. Name of person                                                                             Attach Bankruptcy Pet/ton Preparers Notice,
                                                                                                                 Declaration, and Signature(Official Form 119)


         Under penalty of perjury, I declare that I have read the summary and schedules tiled with this declaration and
         that th are true and correct.

                                                                                     x
                                                                                         Signature of Debtor 2
                Signature of Debtor 1

                Date July 22, 2019                                                       Date




 Official Form loBDec                                       Declaration About an Individual Debtor's Schedules
 SOIIWa(e Cops!lqit (c) 1996.2019 Best Cats, LLC . awabestcasa.corn                                                                            Best Casa Bmskrap6
